Citation Nr: 1525395	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-16 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a chronic jaw disability.

2.  Entitlement to service connection for Q fever.

3.  Entitlement to service connection for osteoarthritis.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1986 to August 1990.  The Veteran also had reserve duty in the National Guard with a period of active duty for training (ACDUTRA) from October 7, 1995 to October 21, 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In connection with this appeal, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge in December 2014.  A transcript of that hearing is of record.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In a form dated December 22, 2014, the Veteran indicated that he was seeking service connection for hepatic steatosis and neurobehavioral effects.  These issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 


FINDINGS OF FACT

1.  At no point during the course of the appeal has the record shown the presence of a chronic jaw disability.

2.  Q fever was not shown in service or within a year of service discharge; and the preponderance of the evidence fails to establish that the Veteran's diagnosed residuals of Q fever are etiologically related to service or a service-connected disability.

3.  Osteoarthritis was not shown in service or within a year of service discharge; and the evidence fails to establish that the Veteran's diagnosed osteoarthritis is etiologically related to service or a service-connected disability.

4.  An acquired psychiatric disability was not shown to have been diagnosed either in service or within a year of service discharge; and the evidence fails to establish that the Veteran's currently diagnosed acquired psychiatric disability is etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a jaw disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Q fever was not incurred in or aggravated by active service.  38 U.S.C.A §§  1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  Osteoarthritis was not incurred in or aggravated by active service.  38 U.S.C.A §§  1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  A psychiatric disability was not incurred in or aggravated by active service.  38 U.S.C.A §§  1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, VA treatment records, and Social Security Administration (SSA) records have all been obtained.

No VA examination was requested in relation to the issues currently on appeal.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, has a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating any of the claims on appeal.  See 38 U.S.C. § 5103A(a).  While it is undisputed that the Veteran experienced a fractured jaw during service, the record does show any evidence of a current jaw disability.  Therefore, element (1) is absent.  In addition, he has a current diagnosis of residuals from Q fever, osteoarthritis, and a psychiatric disability.  However, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.  

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements and the testimony of his spouse, no evidence is of record to suggest that the Veteran's Q fever or lower extremity arthritis was the result of his military service.  Service connection has been denied for Q-fever, and therefore service connection is not warranted for any condition, to include a psychiatric disorder, as a result of his Q-fever.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With regard to the Veteran's claim of entitlement to service connection for residuals of Q fever, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

The term "Persian Gulf Veteran" means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).

While the Veteran served briefly during the Persian Gulf War from August 2, 1990 through August 17, 1990, he was never stationed in the Southwest Asia theater of operations.  Thus, only a theory of direct service connection for residuals of Q fever will be discussed.

The Veteran also contends that only his active duty military service was considered instead of his entire military service, which included service in the National Guard from 1994 through 2003.

Service connection for injury or disease incurred or aggravated during a period of active duty for training (ACDUTRA) is warranted.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a).  ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Inactive duty for training (INACDUTRA) is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. 38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c)(1).  Active duty also includes authorized travel to or from such duty or service. 38 C.F.R. § 3.6(e).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Jaw Disability

Veteran is seeking service connection for a jaw disability.

STRs show that the Veteran shattered his jaw during military service in October 1987.  By June 1990, the Veteran reported he was in excellent health and had a normal examination of his mouth.  No jaw treatment was noted.

After his separation from service in January 1991 and March 1995, he had normal examinations of his mouth.  Indeed, the record contains no subsequent evidence of any complaints, symptoms, treatment, or diagnosis of any jaw symptoms.

At the Board hearing in December 2014, neither the Veteran nor his wife testified to any ongoing jaw symptoms or disability, they simply recounted the events that lead to the Veteran fracturing his jaw in October 1987 and subsequent recovery.

Given the foregoing, there is no evidence to support the contention that the Veteran currently has a chronic jaw disability.  It is readily acknowledged that the Veteran was treated for a shattered jaw during his service.  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Service connection may even be established though the disability resolves prior to adjudication of the claim.  Id.  In this case, however, the record does not show a jaw disorder at any time during the period under appellate review.

The Court has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board has considered the Veteran's statements, but these statements fail to describe current problems with the jaw.  However, the presence of a current disability is paramount.  As such, any claim based on a jaw disability is denied.

The Board concludes that as the evidence does not show a current jaw disability at any point during the course of the appeal, the claim for service connection for a chronic jaw is denied.  There is no doubt to be otherwise resolved.

Q Fever

At the Board hearing in December 2014, the Veteran's wife explained that in February 2007, the Veteran had come home sick from his job, which she noted was very out of character.  She explained that he was running a high fever and so she kept him in an ice bath for 22 days because he refused to go to the doctor.  Eventually, an infectious disease doctor, Dr. Anderson, diagnosed Q fever, and reportedly noted that Q fever was not something that most Americans were ever exposed to.  The Veteran's wife explained that Q fever, or Coxiella burnetii is a cell that comes from the placenta of farm animals, primarily sheep, goats, oxen, or cattle.  However, she noted that the Veteran was from Pasadena, California, and had never been on a farm of any sort.  It was her theory that the Veteran was exposed to Q fever during his tour in WestPac (he reported a six-month tour in 1988 during which he was stationed in the Philippines, Thailand, and Australia), but that the disease lay dormant for approximately 20 years.  She described having to report the condition to the Centers for Disease Control and Prevention (CDC), who reportedly asked where they had gotten their dairy products.

There is no objective evidence of record that links the Veteran's current residuals of Q fever to his active service.  STRs do not show any signs, symptoms, or diagnosis of Q fever during his active service.  He had normal entrance and separations examinations in December 1985 and June 1990 respectively.  He reported at his separation examination that he was "in excellent health."

After his separation from active service, treatment records continue to show he had normal physical examinations in March 1995.  He denied having any medical conditions but for a history of broken bones.  He was found physically fit for ACDUTRA in 1995.  In addition, he lived an active life by playing football, riding motorcycles, and exercising.  The first evidence of any Q fever symptoms is not until February 2007, almost seventeen years after his separation from active service, which would preclude service connection on the basis of continuity of symptomology.  He was diagnosed with Q fever.  However, later serum testing showed that by July 2007, he was negative for phase 1 Q fever but was positive for phase 2 Q fever.  In November 2007, a physician noted that his Q fever symptomology was not all consistent with chronic Q fever.  Later in December 2008, another physician noted that although the Veteran has positive phase 2 Q fever serum tests, he continued to have negative phase 1 Q fever tests.  The physician noted that the results were not consistent with chronic Q fever.  The physician further noted that positive phase 1 Q fever results would be expected with a chronic infection, and such, there was clinical doubt as to active Q fever.  In January 2009, it was determined that the Veteran's positive phase 2 Q fever results were reflective of a past infection rather than a recurrence of Q fever.  Significantly, the record does not show a diagnosis of chronic Q fever.

The Veteran has submitted medical articles regarding Q fever.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

In the present case, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert.  However, it is informative in that one article discusses the incubation period for acute Q fever is generally between one and three weeks.  This fact becomes significant since the onset of the Veteran's fever was approximately 17 years removed from his active service and multiple years removed from his reserve service.  

In addition, even considering the Veteran's testimony that he was stationed in California for National Guard training and was exposed to farm animals, giving the Veteran every benefit, this exposure would still be more than six years prior to his first showing of Q fever symptoms.  This again is inconsistent with the medical treatise showing that the incubation period for acute Q fever is between one and three weeks.  

Consideration has been given to the Veteran's personal assertion that his Q fever is due to his active service, which included service in the Philippines, Thailand, and Australia, and later being stationed at Camp Lejeune.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of Q fever, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Q fever is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations and medical testing are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his Q fever, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating bacterial pathogens.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir.2012).  Accordingly, this lay evidence does not constitute competent nexus evidence and lacks probative value.

Finally, the Veteran has not submitted any positive medical opinion evidence that even suggests the possibility of a link between the Veteran's current residuals of Q fever and his military service.

In summary, as the weight of the evidence is against the claim, service connection for Q fever is not warranted.  

Osteoarthritis

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with osteoarthritis in his lower extremities, which is considered to be a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including osteoarthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran is seeking service connection for osteoarthritis of the feet and ankles.  He testified at a Board hearing in December 2014 that his problems started as soon as he got out of service (although it is unclear whether he was referring to active or reserve service).  The Veteran's wife testified that by 1997 or 1998 he had to take medical leave from work because his feet were bothering him.  She noted that he worked in a warehouse and would be on his feet all day.  It was noted that the Veteran was diagnosed with osteoarthritis in his feet and ankles at Kaiser Permanente in approximately 1997 or 1998.  The Veteran's wife explained that in January 1991, after he had separated from active duty, the Veteran had crushed his left ankle in a motorcycle accident, such that it had to be reconstructed.  The accident was of such severity that it was thought he might not walk again.

The Veteran contends that his osteoarthritis is secondary to his Q fever.  However, as discussed above, service connection for Q fever has been denied, and therefore service connection cannot be based on a secondary relationship to Q fever.

The record also does not support service connection on a direct basis.  STRs do not show any complaints or diagnosis of osteoarthritis during his active service.  The Veteran fractured his ankle in a motorcycle accident in January 1991, approximately four months after his separation from service.  In November 2000, it was noted that he did a lot of physical activity at work.  He injured his left ankle in November 2000 while playing football.  It was felt that the Veteran might have degenerative joint disease in his left ankle.  X-rays of the ankles in 2001 showed degenerative joint disease and early osteoarthritic changes.  In November 2001, it was noted that the Veteran's ankle osteoarthritis began two years prior, or approximately 1999 (which would still place the onset of the osteoarthritis years after the Veteran's separation from active duty).  The record contains no evidence establishing the Veteran's osteoarthritis was diagnosed in active service, within one year of active service, or is due to an event or injury during his active service.  

No medical opinion has been submitted linking the Veteran's osteoarthritis to his military service; and while the Veteran and his wife are competent to report what they feel or observe, they lack the medical training and expertise to provide a complex medical opinion as to the etiology of osteoarthritis.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  As such, the lay statements are insufficient to provide the requisite nexus. 

Here, the Veteran has stated that it is his belief that the osteoarthritis was the result of physical training on active duty, but the fact remains that following service, the Veteran incurred a serious ankle injury in an accident and he also worked in a warehouse, both of which represent intercurrent events between service and the onset of osteoarthritis, thereby requiring a medical opinion to link the current disability to the Veteran's military service.  Unfortunately, as noted, such an opinion has not been forthcoming.

Thus, service connection on a direct basis for osteoarthritis is not warranted.

In summary, as the evidence is against the claim, service connection for osteoarthritis, either on a direct or secondary basis, is not warranted.  

Psychiatric Disability

The Veteran contends that his current psychiatric disability is the result of his Q fever.  At the hearing, his wife reported that the Veteran's psychiatric disability was secondary to his Q fever.  However, as discussed above, service connection for Q fever has been denied, and therefore service connection cannot be based on having been caused by Q fever.

Likewise, the record does not support service connection on a direct basis.  STRs show that the Veteran had normal psychiatric examinations at his entrance and separation examinations.  He reported at his separation examination that he was "in excellent health."  STRs do not show any symptoms, complaints, or diagnosis of any psychiatric disability during his active service.  Later in 1995, the Veteran was found fit for duty.

The first psychiatric symptoms do not manifest until after the Veteran started treatment for Q fever.  Indeed, he reported in his application for service connection that psychiatric disability began in 2007.  No medical opinion has been provided that in any way even suggests a link between the Veteran's PTSD and an injury or event in service.

Thus, service connection on a direct basis for a psychiatric disability is not warranted.

In summary, as the evidence is against the claim, service connection for PTSD, either on a direct or secondary basis, is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a jaw disability is denied.

Service connection for Q fever is denied.

Service connection for osteoarthritis is denied.

Service connection for a psychiatric disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


